Citation Nr: 9914843	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  98-12 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include an anxiety disorder and panic attacks.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1965.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of April 1998 from the St. Petersburg, 
Florida, Regional Office (RO).  The sole issue on appeal 
concerns entitlement to service connection for a psychiatric 
disorder, to include an anxiety disorder and panic attacks.



REMAND

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded. See 38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim, meaning a claim which is meritorious. 
See Murphy, 1 Vet. App. at 81. In order to be a well- 
grounded claim, there must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the inservice injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498 (1995).

During a videoconference hearing between the veteran and a 
member of the Board in March 1998.  The veteran testified 
that he while in service he originally performed the job of a 
classified control section clerk, that he worked in a cell 
which was scary to him.  He testified that he was also an 
armed courier in an area in Italy where there were many 
communists and this caused stress.  His duties resulted in 
his current psychiatric disorder.  He further indicated that 
in conjunction with the hearing he was submitting a buddy 
statement with the appropriate waiver form.  A review of the 
claims folder reflects that these documents are not on file.  

He further testified that he initially received treatment by 
a psychiatrist at the Tampa VA medical facility.  A review of 
the records reflect that the veteran was in-group therapy at 
Ft. Myers after being referred from psychiatry at Tampa.  The 
records from the Tampa facility do not contain any 
psychiatric evaluations. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should inform the veteran that 
his buddy statement to which he referred 
during his hearing is not on file and to 
please submit this document.  He should 
be informed that he has the opportunity 
to submit additional evidence and 
arguments in support of his claim.  
Evidence that would be beneficial in 
establishing a well-grounded claim 
includes a medical opinion, which tends 
to show that a current psychiatric 
disorder is related to his experiences in 
the military service.

2.  The RO should request copies of the 
psychiatric evaluations covering the 
period from 1997 to the present from the 
VA medical facility in Tampa, Florida and 
the treatment records covering the period 
from April 1998 to the present from the 
VA medical facility in Ft.Myers, Florida.

3.  The RO should request the National 
Personnel Records Center to furnish 
copies of the veteran's personnel 
records.

4.  Thereafter, following any additional 
development deemed appropriate, the RO 
should readjudicate the issue in 
appellate status.

If the benefit sought is not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










